DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (2017/0080714).
 
 	Regarding claims 1 and 6, Suzuki teaches a liquid ejecting apparatus and maintenance method comprising: 
a liquid ejecting portion (fig. 2, item 27) configured to eject a liquid from a nozzle disposed on a nozzle surface (fig. 2, item 26); 
a liquid receiving portion (fig. 2, item 45) that receives the liquid discharged from the nozzle ([0065]); 
a wiping mechanism (fig. 2, item 46) that includes a wiping portion (fig. 6, item 51) configured to wipe the nozzle surface (see fig. 9); 
a liquid-ejecting-portion moving mechanism (fig. 2, item 24) configured to move the liquid ejecting portion ([0050]); and 
a control portion that performs an acceleration operation of moving the liquid ejecting portion after a discharge operation of discharging the liquid from the nozzle to the liquid receiving portion and before a wiping operation of wiping the nozzle surface by the wiping portion ([0050], note that any movement by the motor constitutes an 
Note that, according to MPEP 2114, an apparatus claim covers what a device is, not what a device does. Further, the manner of operating a device does not distinguish the device from the prior art. Here, the prior art teaches all claimed structural elements of the claimed invention while the claimed invention includes functional limitations that do not distinguish the claimed invention from the prior art. 
Moreover, according to MPEP 2144.04, a rearrangement of parts is not patentable if such a rearrangement would have been obvious to one of ordinary skill in the art at the time of invention. Capping units, liquid receiving units and wiping units were all well-known in the art at the time of invention as inkjet maintenance devices that could all be positioned proximate each other close to a home position for sequential usage in cleaning an inkjet head. The claim requires that the liquid receiving unit is used before the wiping unit, but Examiner maintains that the maintenance units would have been obvious to use in any order depending on the precise results desired. Thus, while Suzuki does not teach moving the carriage directly from the liquid receiving unit to the wiping unit, that the claim modifies Suzuki by rearranging the steps disclosed in the prior art would have been obvious.  	Regarding claims 2 and 7, Suzuki teaches the liquid ejecting apparatus and maintenance method according to claims 1 and 6, respectively, wherein the control portion stops the liquid ejecting portion at a position at 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853